Citation Nr: 0704716	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-21 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include eligibility for Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran did not have dental trauma in service and does 
not have a dental disorder for compensation or treatment 
purposes.


CONCLUSION OF LAW

A dental disorder for compensation and treatment purposes was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. 
§ 3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 (Class 
V eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma. 'VAOPGCPREC 5-
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).  The opinion would appear to suggest that a cracked 
tooth, in and of itself, would also not constitute dental 
trauma. 

The veteran contends that he sustained cracked teeth as a 
result of dental trauma, characterized as "clinching" his 
teeth due to stress, during his period of active duty service 
at the Pentagon.  He further claims that he developed 
periodontal disease, for which he was treated during service, 
secondary to his cracked teeth.  He states that he is 
submitting his claim with special regard to his periodontal 
condition so that he can continue to receive the treatment 
that is required.  In addition, he states that he listed his 
cracked teeth simply as a contributing factor to his 
periodontal disease.  Essentially, the veteran contends that 
he should receive a zero percent service-connected disability 
rating for his gum disease for the purpose of entitlement to 
VA outpatient dental examinations and treatment. 

Initially, it is noted that there is no allegation or 
evidence that his dental condition is due to a combat wound.  
Additionally, although the veteran alleges dental "trauma" 
in the form of clenching his teeth at times of stress, there 
is no medical evidence relating dental trauma or loss of 
teeth due to such stress.  38 C.F.R. § 3.381(b).  
Accordingly, as his claim hinges on a showing of ongoing 
dental treatment for the loss of teeth due to in-service loss 
dental trauma, the Board concludes that the claim for 
disability compensation for a dental disorder must be denied.

The veteran submitted copies of service dental treatment 
records which show that tooth number 31 was cracked and that 
he underwent periodontal surgery and treatment for teeth 
numbers 2, 13, 14, 15, and 31.  In addition, the veteran's 
service dental records include a June 2001 Periodontal 
Diagnosis and Treatment Plan which notes the primary etiology 
of the veteran's periodontal disease as bacterial plaque, 
recession, and genetics as well as secondary etiology of 
subgingival calc/rest (calculus/restoration): gingival 
hyperplasia - plaque.  Similarly, the veteran's VA outpatient 
treatment records show continued treatment for chronic 
periodontitis.  These records do not suggest that the 
veteran's current dental disorders are the result of in 
service dental trauma; thereby, providing negative evidence 
against the veteran's claim.  

While the Board understands the veteran's contentions, there 
is simply no evidence of dental "trauma" in service and the 
medical records that do exists, overall, are found to provide 
evidence against this claim, indicating a type of disorder 
excluded by VA regulations for treatment after service. 

Upon consideration of the foregoing, the Board concludes that 
there is no evidence of record indicating that the veteran's 
current dental disorder is the result of combat wounds or 
other service trauma.  See 38 C.F.R. § 17.161(c).  There is 
no evidence of record, nor does the veteran contend, that he 
was a prisoner of war.  See 38 C.F.R. § 17.161(d)(e).  There 
is no evidence of record indicating that the veteran's dental 
disorder is aggravating a service connected disability.  See 
38 C.F.R. § 17.161(g).  In addition, the veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation, he is not rated as 100 percent 
disabled due to individual unemployability, nor is he a 
Chapter 31 vocational rehabilitation trainee.  See 38 C.F.R. 
§ 17.161(h)(i).

It is noted that the veteran argues that a zero percent 
service-connected disability rating for his dental disorder 
should be awarded on the basis that his dental disorder has 
been diagnosed as chronic periodontal disease rather than 
acute.  However, inasmuch as the pertinent regulations 
require that teeth extracted because of chronic periodontal 
disease will be service-connected and the evidence does not 
show that the veteran's chronic periodontitis has 
necessitated the extraction of any teeth, service connected 
for treatment purposes for chronic periodontal disease is not 
warranted. 

Inasmuch as the law in this case is dispositive, the claim 
for a dental disorder, including for the purposes of 
obtaining VA dental treatment, must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in November 
2002 and provided to the appellant prior to the January 2003 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records and he has submitted lay 
evidence in the form of his written communications, to 
include a packet of documents originally submitted by the 
veteran in November 2002.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's dental claim.  However, the Board finds that the 
evidence presently of record warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on whether dental trauma occurred during 
service and whether the veteran currently has a dental 
disorder as a result of such trauma.  In the absence of such 
findings, referral of this case to obtain an examination 
and/or an opinion would service no useful purpose because, 
inasmuch as the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply 
stated, referral of this case for an examination or to obtain 
a medical opinion under the circumstances here presented 
would be a useless act.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case and supplemental statement of the 
case and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.




ORDER

Entitlement to service connection for a dental disorder for 
compensation and treatment purposes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


